                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                            Court Reporter:
          Rita Sanchez                             Not Reported

          Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
          None Present                             None Present

      Proceedings (In Chambers):             ORDER RE: MOTION FOR ORDER
                                             REMANDING ACTION TO STATE
                                             COURT PURSUANT TO 28 U.S.C.
                                             § 1441(c) [11]

       Before the Court is Plaintiff Bradley Calhoun’s Motion for Order Remanding
Action to State Court Pursuant to 28 U.S.C. § 1441(c) (the “Motion”), filed on April
26, 2019. (Docket No. 11). Defendants Consolidated Disposal Service, LLC and
Republic Services, Inc. filed an Opposition on May 20, 2019. (Docket No. 16).
Plaintiff did not file a Reply.

       The Court reviewed and considered the papers submitted on the Motion and held
a hearing on June 10, 2019.

      For the reasons set forth below, the Motion is DENIED. The Complaint alleges
damages in excess of $75,000, which is sufficient to confer diversity jurisdiction upon
this Court.

I.    BACKGROUND

     Plaintiff Bradley Calhoun commenced this action on December 31, 2018, in the
Los Angeles County Superior Court. (See Complaint (“Compl.”) (Docket No. 1-4)).



______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

The action was removed on March 27, 2019, pursuant to this Court’s diversity
jurisdiction. (See Notice of Removal at 2 (Docket No. 1)).

       The Complaint asserts six claims for relief: (1) discrimination in violation of
California’s Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code §§ 12940,
et seq.; (2) harassment in violation of FEHA, Cal. Gov’t Code §§ 12940, et seq.; (3)
retaliation in violation of FEHA, Cal. Gov’t Code §§ 12940, et seq.; (4) failure to
prevent discrimination, harassment, and retaliation in violation of FEHA, Cal. Gov’t
Code § 12940(k); (5) retaliation in violation of FEHA, Cal. Gov’t Code §§ 12945.2, et
seq.; (6) failure to provide reasonable accommodations in violation of FEHA, Cal.
Gov’t Code §§ 12940, et seq.; (7) failure to engage in a good faith interactive process
in violation of FEHA, Cal. Gov’t Code §§ 12940, et seq.; (8) declaratory judgment;
and (9) wrongful termination in violation of California public policy. (Compl. ¶¶ 41-
135).

      The following summarizes Plaintiff’s allegations:

       On February 28, 2013, Plaintiff was hired by Defendants as a full-time, non-
exempt commercial truck driver. (Id. ¶¶ 18-19). Plaintiff was one of the few African
Americans working for Defendants. (Id. ¶ 18). Plaintiff performed all of his job duties
satisfactorily before he was terminated on October 15, 2018. (Id. ¶ 19). At the time of
his termination, Plaintiff was 42 years old. (Id. ¶ 20).

       In 2016, Plaintiff suffered a work-related injury to his left hand that limited
Plaintiff’s ability to work. (Id. ¶ 22). Plaintiff notified Defendants of his injury and
requested accommodations. (Id. ¶ 23). Defendants denied Plaintiff’s requests, and
Plaintiff continued working without accommodations for two years. (Id.).

       In March 2018, Plaintiff suffered work-related injuries to his right hand. (Id.
¶ 24). Plaintiff notified Defendants and requested accommodations, or a transfer and
retraining to be a “Roll Off Truck Driver,” which requires less physical work. (Id.).
Defendants accommodated Plaintiff by allowing him to work light duty, which
restricted the work Plaintiff was able to do when not driving the truck. (Id. ¶ 25).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

However, despite multiple requests, Defendants refused to transfer Plaintiff to the
position of Roll Off Truck Driver. (Id. ¶ 27). Then, without explanation, Plaintiff was
sent home on October 15, 2018. (Id. ¶ 28). Defendants said they would not
accommodate Plaintiff and that he would no longer be paid. (Id. ¶ 29). Plaintiff again
requested to be transferred, but Defendants refused. (Id. ¶¶ 29-30).

II.   LEGAL STANDARD

       In general, “any civil action brought in a State court of which the district courts
of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears
the burden of establishing that removal is proper. See Abrego Abrego v. The Dow
Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding,
near-canonical rule that the burden on removal rests with the removing defendant”). If
there is any doubt regarding the existence of subject matter jurisdiction, the court must
resolve those doubts in favor of remanding the action to state court. See Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be rejected if there
is any doubt as to the right of removal in the first instance.”).

      In most circumstances, “federal district courts have jurisdiction over suits for
more than $75,000 where the citizenship of each plaintiff is different from that of each
defendant.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (citing
28 U.S.C. § 1332(a)).

       The Ninth Circuit employs the following framework for determining the amount
in controversy on removal. First, a “court may consider whether it is ‘facially
apparent’ from the complaint that the jurisdictional amount is in controversy.” Singer
v. State Farm Mut. Automobile Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). If not, the
court may consider facts in the removal petition and require parties to submit
“summary-judgment-type evidence” relevant to the amount in controversy. Id.; see
also Corbelle v. Sanyo Elec. Trading Co., No. CV03-01509, 2003 WL 22682464, at *3
(N.D. Cal. Nov. 4, 2003). “[T]he defendant seeking removal bears the burden of proof
to establish by a preponderance of the evidence that the amount-in-controversy
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

requirement is satisfied.” LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202 (9th
Cir. 2015) (citation omitted).

III.   DISCUSSION

       A.    Amount in Controversy

       Plaintiff argues that Defendants fail to establish that the amount in controversy
in this case exceeds the $75,000 jurisdictional minimum. (Mot. at 5). Specifically,
Plaintiff argues that Defendants failed to submit admissible, summary-judgment-type
evidence to meet their burden and instead rely on speculation and conjecture. (Id.).

      As a preliminary matter, the Court notes that contrary to Plaintiff’s suggestion,
Defendants were not required to submit summary-judgment-type evidence in the
Notice of Removal to prove up the amount in controversy. The law is clear that “a
defendant’s notice of removal need include only a plausible allegation that the amount
in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating
Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). “Evidence establishing the amount is
required by §1446(c)(2)(B) only when the plaintiff contests, or the court questions, the
defendant’s allegation.” Id.

       Accordingly, the Court determines that the Notice of Removal was not deficient
for failing to include such evidence.

             1.    Punitive Damages

       Defendants argue that Plaintiff’s own statement of damages served concurrently
with the Complaint alleges punitive damages of at least $5,000,000. (See Statement of
Damages (Docket No. 1-4)). Defendants argue further that when Defendants’ counsel
inquired with Plaintiff’s counsel whether the Statement of Damages was still operative,
Plaintiff’s counsel confirmed that it was. (Opp. at 5; Declaration of Ashley Stein ¶ 3
(Docket No. 16-1)). In his Motion, Plaintiff fails to acknowledge whatsoever his claim
for punitive damages of $5,000,000. Instead, Plaintiff asserts that “no precise sum was
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

demanded in Plaintiff’s Complaint” and that Defendants “fail[] to establish that
Plaintiff’s punitive damages claim will bring this case over this Court’s jurisdictional
minimum with evidence[.]” (Mot. at 8 (emphasis in original)).

       “It is well established that punitive damages are part of the amount in
controversy in a civil action, where they are recoverable under one or more of the
plaintiff’s claims for relief.” Ponce v. Med. Eyeglass Ctr., Inc., No.
215CV04035CASJEMX, 2015 WL 4554336, at *4 (C.D. Cal. July 27, 2015) (internal
quotation marks omitted). Here, Plaintiff’s action is brought pursuant to FEHA, under
which punitive damages are available. Plaintiff’s Statement of Damages specifically
seeks punitive damages of up to $5,000,000. Therefore, this alone would meet the
Court’s jurisdictional threshold. See Zubair v. L’Oreal USA, Inc., 2:10-cv-01112-
MCE-EFB, 2010 WL 2925074, at *1 (E.D. Cal. July 23, 2010) (denying motion to
remand where plaintiff’s statement of damages, filed separately from the complaint,
sought over $400,000). But see Boutorabi v. Gov’t Employees Ins. Co., No.
SACV171026DOCDFMX, 2017 WL 3037400, at *3 (C.D. Cal. July 18, 2017) (citing
Surber v. Reliance Nat. Indem. Co., 110 F. Supp. 2d 1227, 1230-31 (N.D. Cal. 2000))
(finding that because statements of damages are only required in personal injury or
wrongful death cases, in cases where the statement is not required, an allegation of
damages in excess of $75,000 alone, “without support in either plaintiff’s complaint or
defendant’s notice of removal, are not sufficient to carry defendant’s burden to prove
the required jurisdictional amount”).

             2.     Lost Wages and Emotional Distress

     In any event, even if the Court does not consider Plaintiff’s alleged punitive
damages, the amount in controversy nevertheless exceeds $75,000.

       The parties do not appear to dispute that Plaintiff’s yearly salary at the time of
his termination was $67,068. (Mot. at 5; Opp. at 2). There is also no dispute that
Plaintiff asserts that he is entitled to “past and future lost wages and benefits.” (Compl.
¶ 37).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

       Defendants argue that Plaintiff’s lost wages by the time of removal total
$30,134.66, and that this sum will be larger by the time of trial. (Opp. at 8).
Defendants argue that, assuming a trial date of sometime in December 2019,
approximately one year after Plaintiff filed his Complaint, Plaintiff’s lost wages would
total $81,040. (Id. at 9). Additionally, Defendants point out that Plaintiff has not
presented any evidence that he has mitigated these damages by obtaining new
employment. (Id.).

        Plaintiff argues that Defendants’ calculation of damages until trial is erroneous,
as “it is the amount of damages at the time of removal that matters, not that time of
trial.” (Mot. at 7).

       But as the Ninth Circuit recently explained, “the amount in controversy is not
limited to damages incurred prior to removal—for example, it is not limited to wages a
plaintiff-employee would have earned before removal (as opposed to after removal).”
Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414 (9th Cir. 2018). Rather, “the
amount in controversy is determined by the complaint operative at the time of removal
and encompasses all relief a court may grant on that complaint if the plaintiff is
victorious.” Id. at 414-15. The Ninth Circuit further clarified that, for purposes of
determining the amount in controversy, “[i]f a plaintiff claims at the time of removal
that her termination caused her to lose future wages, and if the law entitles her to
recoup those future wages if she prevails, then there is no question that future wages
are ‘at stake’ in the litigation, whatever the likelihood that she will actually recover
them.” Id. at 417.

      Accordingly, “[w]here, as here, a plaintiff’s complaint at the time of removal
claims wrongful termination resulting in lost future wages, those future wages are
included in the amount in controversy.” Id. at 418.

      Here, a trial date has not yet been set. But given Defendants’ conservative
estimate of the trial date as being sometime in December 2019, Plaintiff’s lost wages
from the time of termination to the proposed trial date exceed the jurisdictional
minimum. See Fisher v. HNTB Corp., No. 2:18-CV-08173-AB-MRW, 2018 WL
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 19-2315-MWF (MRWx)                 Date: June 18, 2019
Title:   Bradley Calhoun v. Consolidated Disposal Service, LLC, et al.

6323077, at *5 (C.D. Cal. Dec. 3, 2018) (“The parties have not set a trial date;
however, the Court finds Defendants’ proposed date of trial for purposes of this
[remand] motion—one year from the date of removal—is a conservative estimate of
the trial date.”).

       Finally, as Defendants highlight, the Complaint explicitly claims emotional
distress damages exceeding $25,000. (See Compl. ¶ 39 (“Plaintiff claims general
damages for emotional and mental distress and aggravation in a sum in excess of the
jurisdictional minimum of this Court.”))

       Based on Plaintiff’s claim for punitive damages, lost wages, and emotional
distress damages, the Court has no difficulty concluding that the threshold amount in
controversy is met here.

      Accordingly, the Motion is DENIED.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
